Citation Nr: 0506834	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for left lower 
extremity weakness, residual of cerebrovascular accident.

3.  Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for left upper 
extremity weakness, residual of cerebrovascular accident.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for epididymitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2004, the veteran 
testified at a before the undersigned at a Travel Board 
hearing.

The June 2002 rating decision also denied service connection 
for pes planus and right eye disabilities.  The veteran did 
not initiate an appeal as to those issues.  

The issue of service connection for epididymitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  On March 1, 1999, A VA Form 21-526, was received from the 
veteran in which he indicated that his was limiting his 
application to one for VA nonservice-connected pension 
benefits.  

2.  On October 26, 2001, a claim for VA compensation benefits 
was received and the veteran specified that he was seeking 
service connection for bilateral hearing loss; left lower 
extremity weakness, residual of cerebrovascular accident; and 
for left upper extremity weakness, residual of 
cerebrovascular accident.

3.  There is no evidence earlier than October 26, 2001, 
establishing an informal or formal claim of service 
connection for bilateral hearing loss; left lower extremity 
weakness, residual of cerebrovascular accident; and for left 
upper extremity weakness, residual of cerebrovascular 
accident; prior medical records of treatment do not 
constitute informal claims for compensation for bilateral 
hearing loss; left lower extremity weakness, residual of 
cerebrovascular accident; and for left upper extremity 
weakness, residual of cerebrovascular accident, since the 
records were not VA records and service connection was not in 
effect for bilateral hearing loss; left lower extremity 
weakness, residual of cerebrovascular accident; and for left 
upper extremity weakness, residual of cerebrovascular 
accident.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to October 26, 2001, for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).

2.  The legal criteria have not been met for an effective 
date prior to October 26, 2001, for the grant of service 
connection for left lower extremity weakness, residual of 
cerebrovascular accident.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

3.  The legal criteria have not been met for an effective 
date prior to October 26, 2001, for the grant of service 
connection for left upper extremity weakness, residual of 
cerebrovascular accident.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Issues

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has several duties.  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  Moreover, VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA, however, does not require notice and assistance in 
developing a claim that cannot be substantiated.  That is the 
case here with regard to the earlier effective date issues.  
The veteran contends that his VA Form 21-526 received in 
March 1999 was a claim for compensation.  The only matter in 
controversy is whether this form was in fact such a claim.  
There is no development to be undertaken with regard to this 
matter.  The issues rest on the interpretation of the nature 
of this form.  Thus, it would serve no purpose to remand this 
case to issue a VCAA letter.  There is nothing to add to the 
claims file or to develop.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Background

On March 1, 1999, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  On 
the form, the instructions state that an applicant should 
skip sections 19, 20, and 21 if this is not a claim for 
compensation for a service-connected disability.  The veteran 
skipped those sections.  Rather, he completed the sections 
pertaining to nonservice-connected pension benefits.  On page 
10 of the form, the veteran specifically requested that VA 
officially consider this for as his application for 
nonservice-connected pension.  The veteran signed the form.  
Enclosed with the form were private medical records.  

In a March 10, 1999 determination, the veteran was notified 
that his claim for VA nonservice-connected pension benefits 
was denied on the basis that he did not have any wartime 
service.  He did not appeal this determination.  

On October 26, 2001, a claim for VA compensation benefits for 
service-connected disability was received.  The veteran 
specified that he was seeking service connection for 
bilateral hearing loss; left lower extremity weakness, 
residual of cerebrovascular accident; and for left upper 
extremity weakness, residual of cerebrovascular accident.  
The claim was submitted on a VA Form 21-4138.  On that form, 
the veteran indicated that he had previously filed a pension 
claim.  In a later December 2001 correspondence, the veteran 
again indicated that he had previously applied for pension 
benefits and that he was currently told to apply for 
compensation benefits.  

In a May 2002 rating decision, service connection was granted 
for bilateral hearing loss; left lower extremity weakness, 
residual of cerebrovascular accident; and for left upper 
extremity weakness, residual of cerebrovascular accident.  
The effective date of service connection for all three 
disabilities was October 26, 2001.  

In November 2004, the veteran testified before the 
undersigned at a Travel Board hearing.  At that time, he 
stated that when he applied for pension benefits in March 
1999, he thought that he was applying for compensation 
benefits because he did not understand the difference.  He 
indicated that he was advised by a service officer and did 
not really understand the process because he had suffered a 
stroke and was mentally or physically able to answer the 
questions on the application.  He stated that if someone had 
reviewed his file, they would have known that he was really 
seeking compensation and not pension because he had no 
wartime service.  


Analysis

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).  In this case, the veteran was separated 
from service in July 1982.  An application for service 
connection for hearing loss disability or residuals of a 
stroke was not received within one year of the date of 
separation.  

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  Regulations 
provided; the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The claim of service connection from the veteran was received 
on October 26, 2001.  This was the effective date of service 
connection assigned by the agency of original jurisdiction 
(AOJ) as the later of the two dates between the date of claim 
and the date entitlement arose.  The veteran seeks an earlier 
effective date.  

On March 1, 1999, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  
Although this form may be considered for both a claim for 
compensation and pension, the veteran limited the 
application.  He did not complete the sections necessary for 
a compensation claim and he specifically indicated that the 
application represented a claim for nonservice-connected 
pension benefits.  The Board recognizes the veteran's 
contention that he had suffered a stroke and was impaired 
when the application was submitted.  However, the veteran was 
not been deemed by VA to be incompetent when the application 
was made.  He signed the form which indicated that he 
advanced and supported the information contained therein.  

The veteran also maintains that the service officer who 
helped him should have known that he was seeking compensation 
benefits.  However, the United States Court of Appeals for 
Veterans Claims ("the Court") has held that even where VA 
provides inaccurate information regarding entitlement to 
benefits, "the remedy for such an alleged obligation cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 
414, 424 (1990)).  Erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
With regard to an employee of a service organization, VA is 
not responsible for the errors or misunderstandings of the 
agent of a claimant.  Brown v. Brown, No. 94-348 (U.S. Vet. 
App. June 22, 1995).  There is no legal authority for taking 
such into account in any award action.

Further, the record shows that in subsequent 2001 
correspondence, the veteran understood that he had previously 
filed a claim for pension benefits and was currently filing a 
claim for compensation benefits as he indicated such.  

In sum, the March 1999 VA Form 21-526 was only a claim for 
nonservice-connected pension benefits.  It was not a claim 
for compensation/service-connected disabilities because the 
veteran, as indicated by his signature on the application, 
limited that application to one for nonservice-connected 
pension benefits.  The veteran did not show an intent to seek 
service connection for any disability at that time to include 
hearing loss and residuals of a stroke.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).

The Board must also consider whether the veteran otherwise 
had a claim of service connection for bilateral hearing loss; 
left lower extremity weakness, residual of cerebrovascular 
accident; and for left upper extremity weakness, residual of 
cerebrovascular accident, prior to October 26, 2001.  

Subsequent to the March 1999 application for pension 
benefits, there is no correspondence of record until the 
October 26, 2001 application for compensation benefits.  
However, as noted, enclosed with the March 1999 application 
were medical records.  

The Board notes that VA had previously considered certain VA 
medical records to be a claim of compensation per 38 C.F.R. 
§ 3.157.  However, new directives from the Court restrict 
those cases to instances where service connection for the 
treated disability has already been established.  Further 
explanation is warranted.  

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.

Over the last 40 years, various VA General Counsel(GC) 
opinions, Veterans Benefits Administration (VBA) papers, and 
decisions of the Court have addressed the matter of when a 
hospitalization or examination report can serve as a claim 
for benefits.  

In an April 1960 unpublished GC opinion, it was determined 
that the provisions of VA regulation 1157 relate to 
acceptance of a report of hospitalization as a claim for 
increased compensation are applicable whenever there is an 
increase in overall disability of a veteran who already has 
an award based on service-connected disability, irrespective 
of whether the particular increase related to a disability 
for which compensation had previously been awarded.  VAOPGC 
(April 4, 1960).  

The GC upheld that April 1960 opinion in September 1981.  The 
GC concluded that a report of VA hospitalization in the case 
of a service-connected veteran was considered a claim for 
increased benefits even though the disability concerned was 
other than the one from which service connection had already 
been established.  VAOPGC (September 29, 1981).  

In a May 1984 opinion, the GC modified its position, 
determining that the date of outpatient or hospitalization 
admission might be considered a possible effective date for 
payment of compensation benefits only where service 
connection had already been established for the disability 
for which the claimant was subsequently hospitalized or 
examined.  The GC indicated that the modification was made in 
response to a changed statutory effective date scheme.  It 
was noted that the prior interpretations were inconsistent 
with the current legal authority, which, among other things, 
required that a claim for benefits be specific.  However, 
although notice of hospitalization may not suffice as an 
informal claim when a veteran service-connected for one 
disability is hospitalized for a different disability for 
which service connection has not been granted, it is possible 
to grant an increase as of an effective date earlier than the 
date of claim based on increased disability ascertainable 
within the preceding year.  VAOPGC (May 24, 1984).  (See 
current 38 C.F.R. § 3157 referencing or a claim specifying 
the benefit is received within 1 year.)

However, more recently, in Sears v. Principi, 16 Vet. App. 
244, 249 (2003), the Court determined that 38 C.F.R. § 3.157 
pertained to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service connected rating 
where service connection has already been established.  The 
decision implicitly invalidated the prior GC opinions.  See 
Gallegos v. Gober, 14 Vet. App 50, 55, rev'd 283 F.3d 1309 
(Fed. Cir. 2002).  Prior to Sears, 38 C.F.R. § 3.157 was 
interpreted to mean that an increase was sought in the level 
of compensation overall, not just an increase for a 
particular disability.  Thus, if compensation was in effect 
for any disability, then a report of a VA medical examination 
or hospitalization was accepted as an informal claim for 
increased benefits to include for compensation for a 
different disability, if a claim specifying the benefit was 
received within one year.  However, Sears is precedent and 
controlling and invalidates this interpretation.  

In this case, no claim of compensation had been allowed when 
medical records were received in March 1999.  Further, these 
medical records were from private facilities, not VA.  There 
is no basis for considering the provisions of 38 C.F.R. 
§ 3.157 as a basis for an earlier effective date unless the 
disability is already service-connected and the medical 
records are VA records.  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.  Other than the veteran's treatment, there is 
nothing to reflect a claim or an informal claim prior to 
October  26, 2001.  His assertion that an earlier effective 
date is warranted for service connection for bilateral 
hearing loss; left lower extremity weakness, residual of 
cerebrovascular accident; and for left upper extremity 
weakness, residual of cerebrovascular accident, is legally 
unsupported.  Sears.


ORDER

Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for bilateral 
hearing loss is denied.  

Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for left lower 
extremity weakness, residual of cerebrovascular accident, is 
denied.

Entitlement to an effective date earlier than October 26, 
2001, for the grant of service connection for left upper 
extremity weakness, residual of cerebrovascular accident, is 
denied. 



REMAND

At his personal hearing, the veteran testified that he was in 
the process of obtaining an appointment with a urologist at 
the Lake City VA facility for his claimed epididymitis 
disorder.  In compliance with VCAA's directives regarding the 
duty to assist, the urology records should be obtained.  

In addition, at a May 2002 VA examination, the veteran 
reported that he had received benefits from the Social 
Security Administration.  These records should also be 
obtained.  

The Board notes that assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical opinion is necessary for the issues on appeal.  

The veteran had both bronchitis and epididymitis during 
service.  He had bronchitis on his separation examination.  
The veteran should be afforded a VA examination to determine 
if the veteran currently has these disorders.  If so, the 
examiner should opine as to whether they are related to 
inservice diagnoses.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
This serves as notification of that regulation.

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, the veteran must submit that 
evidence to the AOJ.  





Accordingly, this matter is REMANDED for the following 
actions:

1.  The AOJ should contact the veteran and 
determine when he was treated by the Lake 
City VA facility for urology complaints.  

2.  The AOJ should then request the urology 
records of the Lake City VA facility.  Those 
records should be associated with the claims 
file upon receipt.  

3.  The AOJ should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  These 
records should be associated with the claims 
file.

4.  The veteran should be afforded an 
appropriate VA examination(s).  The claims 
file should be provided to the examiner(s).  
All necessary tests should be conducted.  The 
examiner is requested to provide an opinion 
as to the following: (1) whether the 
veteran's post-service bronchitis is causally 
related to his inservice bronchitis to 
include the diagnosis thereof on the 
separation examination in 1982; (2) whether 
the veteran has epididymitis and, if so, if 
it is casually related to inservice diagnosis 
in July 1981.  The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  The AOJ should then readjudicate the 
claims for service connection for bronchitis 
and epididymitis.  If any issue remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case which addresses all 
evidence added since the October 2003 
statement of the case.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


